El Juez Asociado Sr. Sulzbaci-ier,
después de exponer los hechos anteriores, eniitió la siguiente opinión del Tribunal :
*458Considerando: que se ejercita una acción personal para el cumplimiento de un contrato escrito y extraviado, según el actor, y verbal, según el demandado, del que no existe prin-cipio alguno de prueba escrita,'y que no hay sumisión ex-presa, ni tácita, ni lugar designado en que aquélla haya de realizarse, no siendo de apreciar declaraciones testificales recibidas á espaldas del demandado y cuando estaba pen-diente la actual cuestión de competencia, por lo que es evi-dente que el fuero del domicilio del demandado Gatell, en Mayagüez, es el único determinante de la competencia del Juez para conocer de la demanda contra el mismo formu-lada, con arreglo á lo dispuesto en los artículos 62 de la Ley procesal y 1171 del Código Civil; doctrina consignada en varias sentencias del Tribunal Supremo de España.
Fallamos: que debemos declarar y declaramos que el co-nocimiento de la enunciada demanda, entablada por Don Ulises Coca y Vidal contra Don Federico Gatell, corres-ponde al Juzgado Municipal de Mayagüez, al que se remi-tan, con la correspondiente certificación, y á los efectos pro-cedentes, todas las actuaciones, participándose esta resolu-ción al Juez Municipal de Fajardo, y siendo de oficio las costas causadas.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Hernández, Figueras y MacLeary.